Citation Nr: 1501783	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for high cholesterol.

4.  Entitlement to service connection for nonservice connected pension.  

5.  Entitlement to service connection for special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from June 1973 to June 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).

In November 2014, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn. 38 C.F.R. § 20.704(d).

The appeal of the Veteran originally included a claim for service connection for an eye disability under 38 U.S.C.A. § 1151.  In a rating decision in March 2012, the RO granted service connection for the eye disability effective April 2009 and awarded a 30 percent rating.  This is considered a full grant of the benefit sought on the appeal for the claim of service connection for an eye disability under 38 U.S.C.A. § 1151.  Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

The issue of service connection for sleep apnea has been raised by the record in an April 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for diabetes, service connection for hypertension, entitlement to a nonservice connected pension, and entitlement to a special monthly pension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

High cholesterol is a laboratory finding and not a chronic disability for which VA disability benefits may be awarded.


CONCLUSION OF LAW

The criteria for the establishment of service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 101(16), 105(a), 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently being treated for high cholesterol, which was noted in 1996.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for high cholesterol.  High cholesterol is not a disability for VA purposes. 

High cholesterol is also referred to as hypercholesterolemia or hyperlipidemia. Hypercholesterolemia is an "excess of cholesterol in the blood."  Dorland's Illustrated Medical Dictionary 792 (28th ed. 1994).  Hyperlipidemia is "a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc."  Id. at 795. 

Hyperlipidemia and elevated cholesterol are laboratory findings and are not disabilities in and of themselves for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  The term "disability" as used for VA purposes refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

There is no evidence of record suggesting the Veteran's elevated cholesterol or hyperlipidemia causes any impairment of earning capacity.  Again, the Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection can only be granted for a disability resulting from disease or injury.  See 38 U.S.C.A. § 1110.  High cholesterol is a laboratory finding that manifests itself only in laboratory test results and is not a disability for which service connection can be granted.  As such, service connection for high cholesterol is not warranted.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for high cholesterol.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER


Entitlement to service connection for high cholesterol is denied.





REMAND

After review of the claims file, the Board has determined that additional development is necessary prior to adjudication of the remaining claims.

VA awards nonservice-connected pension benefits to a Veteran who 1) served for 90 days or more during a period of war; and 2) is either permanently and totally disabled due to disabilities not due to willful misconduct, or is aged 65 or older, provided that 3) his annual countable income and net worth do not exceed legally prescribed limits.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  If a Veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4; see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).

The Veteran has the requisite wartime service.  He is under the age of 65.  Therefore, the critical question is whether he has disabilities permanently and totally disabling as there also is no evidence that any of the Veteran's disabilities are due to willful misconduct.

The Veteran was afforded a VA examination on this issue in May 2010, which covered disabilities of the right eye, low back, diabetes, essential hypertension, allergic rhinitis, gastroesophageal reflux disease (GERD), bilateral onchymycosis, tinea pedis, plantar calluses, normocytic anemia, and hypercholesterolemia.

Since that time, the Veteran has been diagnosed with or treated for other disabilities including sleep apnea, depression, and hypoxia during or immediately after an operation in September 2010.  As entitlement to VA pension is determined based on the totality of the Veteran's disabilities (both psychiatric and physical), the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  38 C.F.R. § 3.327; Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, documents in the file indicate that VA learned in October and December 2011 that the Veteran has begun receiving disability benefits from the Social Security Administration.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

As to the issue of special monthly pension, the Board finds that issue is inextricably intertwined with the other issues. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered), and should also be addressed in the VA examination. 

Finally, there has not been a VA examination to determine whether the Veteran's diabetes and hypertension disabilities are related to service.  Once the records development is completed, the VA medical examination for the nonservice connected pension shall include an accompanying medical opinion addressing whether the disabilities are present and to ascertain whether they are related to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records of treatment of the Veteran from June 2013 to the present.  

All attempts to obtain these records should be documented in the file. Any negative replies must be in writing, and associated with the file.

2.  Contact the Social Security Administration and obtain all records related to the Veteran's claim for benefits including all medical record and copies of all adjudications. 

If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  After the foregoing records development is complete, provide the Veteran with a VA examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner is asked to determine whether the Veteran has diabetes.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked to determine whether the Veteran has hypertension.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally and etiologically related to service, considering the evidence, accepted medical principles pertaining to the history, manifestation, clinical course, and the character of the disability found.  Any opinion provided should be reconciled with the previous opinions obtained.

The examiner is asked determine the nature, extent and severity of any (and all) disabilities the Veteran may have.  The Veteran's disability symptoms should be addressed.  The examiner should review all physical systems, noting any abnormalities found, assigning a diagnosis for each physical disability entity found, give a full description of any limitation of activity imposed by each of the Veteran's disabilities, and express opinions as to the degree of interference with the Veteran's ability to obtain and maintain gainful employment caused by the disability identified on examination.  The examiner must specifically note whether any types of employment would be precluded by any disabilities found.

The examiner is also asked to address whether the nature and severity of all disabilities present and their effect on his activities of daily life and his need for aid and attendance of another person. 

The examiner is requested to consider factors such as (1) whether the Veteran's disabilities prevent him from caring for his daily personal needs without the assistance of others on a regular basis which includes: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment; (2) whether he is required to remain in bed; and (3) whether the Veteran's disabilities substantially confine him to his dwelling or immediate premises.

A complete rationale for any opinion offered should be provided.

4.  After the development requested is completed, readjudicate the claims for service connection for diabetes, service connection for hypertension, entitlement to a nonservice connected pension, and entitlement to special monthly pension based on the need for regular aid and attendance of another person or at the housebound rate.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


